DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the UHMW siloxane” and “the fluoropolymer-based PPA” and “the hydrocarbon-based PPA” in the body of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the graphene” in the body of the claim.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zia et al., US Patent Application Publication No. 2018/0258241 (hereinafter referred to as Zia).  
Regarding claims 1-3, 11 and 20, Zia discloses an inhaler wherein the inhaler includes a housing attached to a mouthpiece in association with the housing is a plunger for receiving a canister containing a composition/fluid to be inhaled wherein the outer surface of the housing and the plunger can have the polymeric composition attached thereto (a device as recited in claim 20) comprising an object with a surface wherein the surface includes a polymeric material, wherein the polymeric material includes; PTFE (fluorine-containing polymer as recited in claims 1-2 and 20), UHMW-Si (a siloxane polymer as recited in claims 1, 3, 11 and 20), polybutylene terephthalate (hydrocarbon polymer first processing additive as recited in claims 1 and 20), and reinforcing fibers (polymer processing additive number two as recited in claims 1 and 20) (see Abstract and Para. [0002], [0009], [0080] and [0082]-[0085]).  
Regarding claim 21, see discussion above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 8-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zia in view of Thomas et al., US Patent Application Publication No. 2017/0058098 (hereinafter referred to as Thomas).    
Regarding claims 4-5 and 8, Zia discloses all the limitations discussed above including the polytetrafluoroethylene particles can be present in the polymer composition in an amount greater than about 1% to less than about 20% by weight (as recited in claim 5) (Para. [0057]), the UHMW-Silicone may be added to the polymer composition as a masterbatch wherein the UHMW-Si is dispersed in a carrier polymer in a concentration range about 10 wt% to about 60 wt% (as recited in claim 5) (Para. [0051]), the reinforcing fibers can be present in the composition generally in an amount greater than about 5 wt% by weight to a concentration of about 55 wt% (as recited in claim 5) (Para. [0006]), the polyalkylene terephthalate polymer present in the polymer composition comprises a polybutylene terephthalate polymer may contain a polybutylene terephthalate polymer in an amount greater than about 30 wt% range for hydrocarbon-based PPA is close but not overlapping (as recited in claim 5) (Para. [0032]).  Zia discloses all these limitations but does not explicitly disclose the fluoropolymer-based PPA compound as recited in claim 4, nor the graphene compound as recited in claim 8.   
Thomas discloses composite cables suitable for use in conjunction with wellbore tools.  One cable may include a polymer composite that includes dopants, such as, graphene (as recited in claim 8) (see Abstract and Para. [0029]) dispersed in a polymer matrix which includes fluoropolymers (as recited in claim 4 – and within the range of claim 5 when looking at the max concentration of the dopants and fillers that are within the polymer matrix) (see Abstract and Para. [0020] and [0036]-[0037]) and continuous fibers, such as, 1 to 50 wt% of PTFE extending along an axial length of the cable through the polymer matrix (see Abstract and Para. [0037]-[0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the fluoropolymers of Thomas in the composition of Zia to enhance the strength-to-weight ratio and suitable for decreasing the composite cable density (see paragraph 0002 and 0029 of Thomas).    

Regarding claims 9-13 and 16-19, see discussion above.    

Claim Rejections - 35 USC § 103
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Zia in view of Koloski et al., US Patent Application Publication No. 2004/0019143 (hereinafter referred to as Koloski).  
Regarding claims 6-7 and 14-15, Zia discloses the limitations discussed above but does not disclose the polytetrafluoroethylene particles size distribution recited in claims 6-7.    
Koloski discloses a polymer matrix can be of any form suitable for the use to which the composite is to be put.  For example, the polymer matrix can be an organic based polymer resin, powder, or particulate or, alternatively, an inorganic-organic hybrid polymer resin, powder, or particulate.  Suitable particulate forms include sheets, fibers, or beads wherein the beads have diameters of from about 0.1 mm to about 0.5 mm and powders having diameters of from about 10 nm to about 0.1 mm and made from PTFE.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the PTFE particle size of Koloski in the composition of Zia as it is a simple substitution of one known element for another in order to obtain predictable results as the range of Koloski overlaps the particle range taught by Zia and the claimed ranges.    

Claim Rejections - 35 USC § 103
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shoffner, US Patent No. 4,892,442 (hereinafter referred to as Shoffner) in view of Zia.
Regarding claims 17-19, Shoffner discloses an innerduct which can fit inside a preexisting conduit and extend along the length thereof or can be directly buried with a plow or in an open trench, for receiving transmission cables and, in particular, fiber optic cables.  The innerduct is formed by coextruding first and second materials, the material for the inner portion of the innerduct including a lubricous polymeric material impregnated therein so that friction is reduced between the inner surface of the interduct and cables which are pulled therethrough (as recited in claims 17-19) (see Abstract).  
Shoffner discloses the lubricous polymeric material including Teflon, and a silicone-based polymer, and an outer portion comprising polyethylene.  Shoffner does not, however, explicitly disclose the polymeric material mixture recited in claim 1.  
Zia discloses all the limitations discussed above and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lubricous material of Shoffner with the composition of Zia in order to enhance the tensile and frictional properties of the applied to surface (see Abstract of Zia).  

Double Patenting
11.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
12.       Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 22-37 of co-pending application No. 17/222,245.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '245 application discloses the same limitations as the instant application and therefore would be obvious in light of the disclosures of Zia, Thomas, Koloski and Shoffner, which are incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Conclusion
13.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771